

CONFIRMATION
 
TO:
Wells Fargo Bank, N.A., not individually but solely as trustee for Carrington
Mortgage Loan Trust, Series 2006-NC5 with respect to the Carrington Mortgage
Loan Trust, Series 2006-NC5 Asset-Backed Pass-Through Certificates

9062 Old Annapolis Road
Columbia, Maryland 21045


Attention:
Client Manager-Carrington Mortgage Loan Trust, 2006-NC5

Telephone:
(410) 884-2000

Facsimile:
(410) 715-2380



FROM:
Swiss Re Financial Products Corporation

55 East 52nd Street
New York, New York 10055
Attention:
Head of Operations

Telephone:
(212) 407-7322

Facsimile.
(917) 322-7201



CC:
Attention:
Head of Legal

Facsimile:
(212) 317-5474



DATE:
December 19, 2006

 
Transaction Reference Number: 1166276 - Class A Certificates
 
Dear Sir/Madam,
 
The purpose of this letter agreement is to confirm the terms and conditions of
the transaction entered into between Wells Fargo Bank, N.A., not individually
but solely as trustee for Carrington Mortgage Loan Trust, Series 2006-NC5 with
respect to the Carrington Mortgage Loan Trust, Series 2006-NC5 Asset-Backed
Pass-Through Certificates, and Swiss Re Financial Products Corporation, a
corporation organized under the laws of the State of Delaware (each a “party”
and together “the parties”) on the Trade Date specified below (the
“Transaction”). This letter agreement constitutes a “Confirmation” as referred
to in the ISDA Master Agreement specified in paragraph 1 below. In this
Confirmation, “Party A” means Swiss Re Financial Products Corporation, and
“Party B” means Carrington Mortgage Loan Trust, Series 2006-NC5, by Wells Fargo
Bank, N.A., not individually but solely as trustee for Carrington Mortgage Loan
Trust, Series 2006-NC5 with respect to the Carrington Mortgage Loan Trust,
Series 2006-NC5 Asset-Backed Pass-Through Certificates.
 
The definitions and provisions contained in the 2000 ISDA Definitions, as
published by the International Swaps and Derivatives Association, Inc. (the
“Definitions”), are incorporated into this Confirmation. In the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
will govern.
 
Other capitalized terms used herein (but not otherwise defined) shall have the
meaning specified in that certain Pooling and Servicing Agreement, dated as of
December 1, 2006 (the “Pooling and Servicing Agreement”), among Stanwich Asset
Acceptance Company, L.L.C., as Depositor, New Century Mortgage Corporation, as
Servicer, and Wells Fargo Bank, N.A., as Trustee (the “Trustee”).
 
 

--------------------------------------------------------------------------------

 
 
1. This Confirmation evidences a complete binding agreement between the parties
as to the terms of the Transaction to which this Confirmation relates. In
addition, the parties agree that for the purposes of this Transaction, this
Confirmation will supplement, form a part of, and be subject to that 1992 ISDA
Master Agreement (the “Master Agreement”) dated as of December 19, 2006, between
the parties. In the event of any inconsistency between the provisions of the
Master Agreement and this Confirmation, this Confirmation will prevail for the
purpose of this Transaction.
 
2. The terms of the particular Transaction to which this Confirmation relates
are as follows:
 
Notional Amount:
As set forth in Schedule A attached hereto
Trade Date:
December 6, 2006
Effective Date:
December 19, 2006
Termination Date:
January 25, 2011, subject to adjustment in accordance with the Following
Business Day Convention with respect to Floating Amounts and subject to No
Adjustment with respect to Fixed Amounts.
Fixed Amounts:
 
Fixed Rate Payer:
Party B
Fixed Rate Payer Payment Dates:
The business day prior to the 25th of each month subject to adjustment in
accordance with the Following Business Day Convention.
Fixed Rate Payer Period End Dates:
The 25th of each month, commencing on 25th October 2006 and ending on the
Termination Date, with No Adjustment.
Fixed Rate:
5.10%
Fixed Rate Day Count Fraction:
30/360
Floating Amounts:
 
Floating Rate Payer:
Party A
Floating Rate Payer Payment Dates:
The business day prior to the 25th of each month subject to adjustment in
accordance with the Following Business Day Convention.
Floating Rate Payer Period End Dates:
The 25th of each month, commencing on 25th January 2007 in accordance with the
Following Business Day Convention.
Floating Rate for initial Calculation Period:
To be determined
Floating Rate Option:
USD-LIBOR-BBA
Designated Maturity:
One month
Spread:
None
Floating Rate Day Count Fraction:
Actual/360
Reset Date:
First day of each Calculation Period
Compounding:
Inapplicable
Business Days:
New York
Calculation Agent:
Party A; provided, however, if an Event of Default has occurred with respect to
Party A, a Reference Market-maker, as designated by Party B, shall be the
Calculation Agent.

 
 
 

--------------------------------------------------------------------------------

 
3. Account Details.
 
Account for payments to Party A:
 

 
PAYMENT INSTRUCTION:
JP Morgan Chase Bank

ABA#: 021-000-021
Swift: CHASUS33
For the Account of Swiss Re Financial Products
ACCT #: 066-911184


Account for payments to Party B:
 

 
PAYMENT INSTRUCTION:
Wells Fargo Bank, National Association

ABA#: 121-000-248
ACCT #: 3970771416
ACCT NAME: Corporate Trust Clearing
For further credit to ACCT #: 50969901
REF: Client Manager - Carrington Mortgage Loan Trust 2006-NC5
 
4. Please confirm that the foregoing correctly sets forth the terms and
conditions of our agreement by returning within three (3) Business Days via
telecopier an executed copy of this Confirmation. Failure to respond within such
period shall not affect the validity or enforceability of this Transaction.
 
Yours sincerely,
 
SWISS RE FINANCIAL PRODUCTS CORPORATION
 
By:  /s/ Robert Spuler
Name: Rober Spuler
Title: Senior Vice President
 
Confirmed as of the date above:
 
By: WELLS FARGO BANK, N.A., not individually but solely as trustee for
Carrington Mortgage Loan Trust, Series 2006-NC5 with respect to the Carrington
Mortgage Loan Trust, Series 2006-NC5 Asset-Backed Pass-Through Certificates
 
By:  /s/ Darron C. Woodus
Name: Darron C. Woodus
Title: Assistant Vice President


 
 

--------------------------------------------------------------------------------

 


SCHEDULE A to the Confirmation dated as of December 19, 2006,
 
Re: Reference Number 1166276
 
Amortization Schedule. Floating Rate Payer Period End Dates shall be subject to
adjustment in accordance with the Following Business Day Convention, however,
Fixed Rate Payer Period End Dates will use No Adjustment.
 
From and including
To but excluding
Notional Amount (USD)
December 19, 2006
January 25, 2007
1,155,804,000.00
January 25, 2007
February 25, 2007
1,146,493,612.60
February 25, 2007
March 25, 2007
1,133,622,038.58
March 25, 2007
April 25, 2007
1,117,166,594.70
April 25, 2007
May 25, 2007
1,097,134,113.01
May 25, 2007
June 25, 2007
1,073,561,567.15
June 25, 2007
July 25, 2007
1,046,517,331.74
July 25, 2007
August 25, 2007
1,016,102,069.50
August 25, 2007
September 25, 2007
982,449,265.68
September 25, 2007
October 25, 2007
945,728,259.09
October 25, 2007
November 25, 2007
906,158,095.16
November 25, 2007
December 25, 2007
866,596,274.80
December 25, 2007
January 25, 2008
828,667,329.15
January 25, 2008
February 25, 2008
792,303,395.04
February 25, 2008
March 25, 2008
757,439,444.68
March 25, 2008
April 25, 2008
724,013,166.71
April 25, 2008
May 25, 2008
691,964,852.29
May 25, 2008
June 25, 2008
661,237,285.93
June 25, 2008
July 25, 2008
631,775,640.99
July 25, 2008
August 25, 2008
603,527,379.50
August 25, 2008
September 25, 2008
576,442,156.21
September 25, 2008
October 25, 2008
531,558,642.54
October 25, 2008
November 25, 2008
476,100,712.29
November 25, 2008
December 25, 2008
427,050,956.58
December 25, 2008
January 25, 2009
383,605,062.98
January 25, 2009
February 25, 2009
345,049,858.22
February 25, 2009
March 25, 2009
319,197,867.44
March 25, 2009
April 25, 2009
302,203,263.85
April 25, 2009
May 25, 2009
285,994,648.72
May 25, 2009
June 25, 2009
270,538,851.58
June 25, 2009
July 25, 2009
255,799,657.48
July 25, 2009
August 25, 2009
241,727,431.76
August 25, 2009
September 25, 2009
228,208,494.57
September 25, 2009
October 25, 2009
210,720,713.04
October 25, 2009
November 25, 2009
192,438,931.13
November 25, 2009
December 25, 2009
175,794,345.88
December 25, 2009
January 25, 2010
160,607,310.95
January 25, 2010
February 25, 2010
160,607,310.95
February 25, 2010
March 25, 2010
160,607,310.95

 
 
 

--------------------------------------------------------------------------------

 
 
From and including
To but excluding
Notional Amount (USD)
March 25, 2010
April 25, 2010
160,607,310.95
April 25, 2010
May 25, 2010
160,607,310.95
May 25, 2010
June 25, 2010
154,043,594.69
June 25, 2010
July 25, 2010
147,036,015.65
July 25, 2010
August 25, 2010
140,361,414.82
August 25, 2010
September 25, 2010
134,003,456.84
September 25, 2010
October 25, 2010
127,946,625.60
October 25, 2010
November 25, 2010
122,176,181.59
November 25, 2010
December 25, 2010
116,678,152.56
December 25, 2010
January 25, 2011
111,439,213.93



 


 
 

--------------------------------------------------------------------------------

 